—Order and judgment (one paper), Supreme Court, New York County (Paula Omansky, J.), entered October 25, 2001, which, after a nonjury trial, awarded plaintiff damages for breach of contract in the total amount of $12,296.75, but included no award for lost profits, unanimously affirmed, without costs.
*332The trial court properly determined that plaintiff, the owner of two condominium units in defendant condominium association’s building, was not entitled to damages for rental income it allegedly lost due to defendant’s breach of the condominium bylaws, when defendant refused to sign plaintiff’s application with the New York City Department of Buildings seeking permission for plaintiff to alter its leasable cellar space. Plaintiff failed to establish that it lost profits caused by the breach. Concur — Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.